DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the latching arm is disconnected to the connecting end by the exit bevel” in claim 2, lines 5-6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
4.	Claim 1, line 5, “an end of the plurality of terminals” should be –an end of each of the plurality of terminals--;
	Claim 1, lines 11-12, “an end of the plurality of terminal slots” should be –an end of each of the plurality of terminal slots--;
	Claim 1, line 22, “the same plane” should be --a same plane--;
Claim 2, line 3, “the trailing edge” should be --a trailing edge--;
Claim 5, line 3 and claim 7, line 3, “the tops” should be --tops--;
Claim 10, lines 2 and 5, “the terminal slot” should be --each terminal slot--;
Claim 10, line 4 and claim 11, lines 2-3, “the terminal” should be --each terminal--;

Claim Rejections - 35 USC § 112
5.	Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2, line 5, “the latching arm is disconnected to the connecting end by the exit bevel” is unclear and confusing.  How “the latching arm is disconnected to the connecting end”?
Claim 4, lines 1 and 4, “the latching arms” lacks an antecedent basis.
Claim 4, lines 3-4, “the engaging groove is disposed onto two sides of the second connecting portion” is confusing.  How only one engaging groove is disposed onto two sides of the second connecting portion?
Claim 8, line 3, “the opening of the outlet and inlet” lacks an antecedent basis;

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkuma (9,105,997).
Regarding claim 1, Ohkuma discloses a connector connecting a main board and a sub board, the connector comprises:
a first connecting portion (10, figure 12) with a plurality of terminals (12) and a latching arm (11a), and a first accommodating space is formed at the first connecting portion in order to accommodate the plurality of terminals and the latching arm, an end 
a second connecting portion (20, figure 12) with a plurality of terminal slots (21d, figure 13)  and an engaging groove (21a), and a second accommodating space is formed at the second connecting portion in order to accommodate the plurality of terminal slots and the engaging grooves, an end of the plurality of terminal slots is electrically connected to the main board, and another end of the plurality of terminal slots is electrically connected to another end of the plurality of terminals, and the engaging groove is provided to couple to the connecting end;
wherein the first connecting portion is combined with the second connecting portion at a first angle (figure 25) such that the plurality of terminals are electrically connected to the plurality of terminal slots, and in a state in which the plurality of terminals are maintained to be electrically connected to the plurality of terminal slots, the first angle between the first connecting portion and the second connecting portion is changed to a second angle by applying an external force, such that the first connecting portion and the second connecting portion are disposed in close to or in the same plane.
	Regarding claim 10, figure 6 shows an elastic portion, a contact portion (22b) and a fastening portion (22d) are formed at the terminal slot, and the elastic portion is formed between the contact portion and the fastening portion, the contact portion is 
 	Regarding claim 11, the contact portion is a clip-on structure in order to electrically connect the terminal and the contact portion by clipping the terminal.
 	Regarding claim 12, figure 13 shows a shape of the connecting end is cylinder shape and a shape of the engaging groove is cylindrical groove shape.
 	Regarding claim 13, figure 13 shows the second connecting portion further includes another plurality of terminal slots and another engaging groove for connecting to another first connecting portion.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        05/06/21.